DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 17-20 and 22 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim is broader and thus fully met by claims 1, 11, 17-20 and 22 of copending Application No. 16/649,781
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application					Application No. 16/649,781
(Claim 1):  “a radio frequency (RF) coil configured to image a portion of a patient; and a cryogen-free cooling mechanism operatively coupled to the RF coil, the cryogen-free cooling mechanism configured to maintain a temperature of the RF coil within a prescribed temperature range, wherein the cryogen-free cooling mechanism comprises a cooling medium having a specific heat greater than or equal to 50 J/Kg °K.”

(Dependent Claim 19):  The MRI system according to claim 18, wherein the conduction cooling system comprises a cryogen-free cooler.
(Dependent Claim 22): The MRI system according to claim 20, wherein the cooling medium comprises a primary medium and a secondary medium, each having a specific heat of .>=.50 J/Kg.degree. K and a total heat capacity between 500-1,000 J/Kg at 10-20K. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma, et al. (WO 2010/104940) in view of Ryan, et al. (US 2005/0062473).  (Note: The rejection corresponds to the Written Opinion for PCT/US2018/054551) with the addition of Ryan, which was also used in the co-pending application No. 15/560,328 to indicted the limitation of a “cryogen-free” system as being an obvious modification.)
Regarding claim 1, Ma discloses “a radio frequency (RF) coil (Fig. 1A, ref.# 105) configured to image a portion of a patient; and a…”  “…cooling mechanism operatively coupled to the RF coil, the cryogen-free  cooling mechanism configured to maintain a temperature of the RF coil within a prescribed temperature range (paragraphs 0035, 0045-0048).”
Ma does not specifically teach the cooling system is “cryogen-free” and “wherein the cryogen-free cooling mechanism comprises a cooling medium having a specific heat greater than or equal to 50 J/Kg °K.”
However, in the same field of endeavor, Ryan teaches wherein the cooling system is cryogen free and comprising a material has a specific heat of at least 65 J/Kg °K, which is greater than 50 J/Kg °K. Thus, it would have been obvious to one having ordinary skill in the art prior to the effective fling date of the claimed invention to modify Ma with the cooling system being cryogen-free taught by Ryan so that the liquid cryogens can be eliminated from superconducting system while maintaining ride-through capability when a thermal reservoir  made of a high heat capacity material 
Regarding claim 3, Ma discloses “wherein the cryogen-free  cooling mechanism contacts at least one independent device (Fig. 1A, ref.# 113) arranged between the cooling mechanism (Fig. 1A, ref.# 172) and the RF coil, the at least one independent device directly contacting the RF coil.”
Regarding claim 4, Ma discloses “wherein the cryogen-free  cooling mechanism includes an electrically non-conductive medium placed at close proximity to the RF coil.” (paragraph 0035: ceramic)
Regarding claim 5, Ma discloses “wherein the cryogen-free  cooling mechanism includes an electrically non-conductive medium placed within the RF coil.” (paragraph 0035: ceramic)
Regarding claim 6, Ma discloses does not specifically teach “wherein the non-conductive medium is an insulator with a permittivity or dielectric constant in the range of 100-10,000.”  However, it would have been obvious to one having ordinary skill in the art prior the effective filing date of the claimed invention to select the a conductive medium with a permittivity or dielectric constant in the range of 100-10,000, since it has been held that where the general conditions of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8, Ma discloses “wherein the thermally conductive medium is a solid medium.” (Fig. 1A)
Regarding claim 9, Ma discloses “wherein the thermally conductive medium is a liquid medium.” (paragraph 0040)
Regarding claim 10, Ma discloses “wherein the thermally conductive medium is a gaseous medium.” (page 11, lines 1-30)
Regarding claim 11, Ma discloses “a cooled magnet-gradient assembly, wherein the cryogen-free cooling mechanism comprises at least one cooling channel bridging the cooled magnet-gradient assembly with the RF coil.” (paragraph 0049)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Srinivasan; Ravi (US 20200275859 A1) correspond to the application No. 16,649,781 used in the Double Patenting rejection.
Authelet; Gilles et al. (US 20200209329 A1) teaches a cryogenic device for cooling an RF coil.
KIM; Ho-Min et al. (US 20200081053 A1) teaches a cryogen-free cooling system and method.
HINDERER; Joerg et al. (US 20180045797 A1) teaches a cryogen-free cooling system.
SCHAUWECKER; Robert et al. (US 20180045796 A1) teaches a cryogen-free cooling system.
WIKUS; Patrick et al. (US 20170328968 A1) teaches a cryogen-free cooling system.
Stainsby; Jeff A. et al. (US 20170261574 A1) teaches a cryogen-free cooling system.
Pourrahimi; Shahin (US 20150226817 A1) teaches a cryogen-free cooling system.
HARRISON; Stephen M. (US 20130203603 A1) teaches a cryogen-free cooling system.
Srinivasan; Ravi (US 20180064365 A1) teaches an infant MR imaging system.
Pourrahimi; Shahin	(US 20200096581 A1) teaches a cryogen-free cooling system.
Authelet, G., et al., Conceptual Design of a Cyrogen-Free uMRI Device, 2017 IOP Conf. Ser.: Mater. Sci. Eng. 278 012122 (dated 2017) teaches a cryogen-free MRI device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
April 16, 2021